Citation Nr: 1707407	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-26 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for a bilateral elbow disability.

3. Entitlement to a rating in excess of 20 percent for a low back disability, to include left radiculopathy L3-4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1958 to September 1978.

This case is before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Houston, Texas.  A Board videoconference was held before the undersigned Veterans Law Judge in May 2015, and a transcript of that hearing has been included with the claims file.

By Board decision, July 2015, petition to reopen service connection for left shoulder disability was granted; the remaining issues (including reopened matter) were remanded back to the RO for further development.  Once remanded, several claims were granted pursuant to March 2016 RO rating decision, these being of service connection for bilateral knee, shoulder and ankle disorders.  The Veteran  did not contest further initial an assigned rating or effective date, and so that concludes appellate review of those matters.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

Looking at matters still before the Board, clarification is needed regarding low back disability.  The Veteran was adjudicated service-connected for an back disorder, and the RO listed the condition as "left radiculopathy L3-4" (rated under then-Diagnostic Code 5293 for Intervertebral Disc Syndrome (IVDS)).  When the Veteran first appealed the assigned rating, in 2008, the RO appears to have first regarded his service-connected disability as an orthopedic disorder.  When the Veteran later appealed for higher rating, however, several subsequent decisional documents listed the condition under review as left side radiculopathy, entirely neurological, including most recent March 2016 Supplemental Statement of the Case (SSOC).  Discussed in greater detail below, and to ensure thoroughness of due process and notice, the claim requires another SSOC and examination.

Therefore, the claim for an increased rating for the low back disability to include radiculopathy is addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1. The Veteran does not currently have hemorrhoids, nor has he had a chronic hemorrhoid disability during the claim period.  

2. The Veteran does not currently have a bilateral elbow disability, nor has he had a chronic bilateral elbow disability during the claim period.


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for hemorrhoids.                      38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R.              §§ 3.102, 3.159, 3.303 (2016).

2. The criteria are not met to establish service connection for a bilateral elbow disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014);            38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2014), prescribes several requirements        as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2016).  VCAA notice consistent with 38 U.S.C.A.                   § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004). 

The Veteran has received timely notice through February and March 2009 correspondence regarding how to substantiate the claims being decided.                 Proper action has been undertaken to comply with the duty to assist the Veteran through obtaining extensive records of VA outpatient treatment and Service Treatment Records (STRs), and arranging for the Veteran to undergo VA Compensation and Pension examination.  

There is no indication of additional evidence or information to obtain.    In furtherance of his claims, the Veteran provided lay witness statements.  There 
has been proper compliance with prior Board remand directives.  The record as            it stands includes sufficient competent evidence to decide the claims.  Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts related to the claims have been properly developed and that no further development is required.  Accordingly, the Board will adjudicate the claims on the merits. 




Merits of the Claims for Service Connection

Service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). Service connection also may be granted for disease diagnosed after discharge where incurred in service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Generally, when there was chronic disease in service, reappearance at any later date is service-connected, unless clearly due to an intercurrent cause.  If not chronic, there must be continuity of symptomatology to link in-service disability to post-service condition.  See 38 C.F.R. § 3.303(b).  But see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (continuity of symptomatology principle limited to where involve those diseases already listed as "chronic" under 38 C.F.R. § 3.309(a)).

Certain chronic disorders, such as degenerative arthritis, may be presumed to          have been directly incurred in active service without need for competent evidence proving a causal relationship to service, if manifested to 10 percent level within  one year of service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



A. Hemorrhoids

Having considered the record in this matter, the Board must deny the claim for service connection for hemorrhoids.  The Veteran does not currently have hemorrhoids andhas not had a chronic hemorrhoid disability during the claim period.  Even if he did, there is no competent and credible evidence that would link it to service.

Reviewing the evidence, STRs demonstrated an episode of symptomatology in service, a June 1978 military separation examination stating "mild episodes of hemorrhoids, self-treated with Preparation H, NCNS [no complications, no sequelae]."  This is the one notation of the episode consistent with service.  It cannot be concluded the Veteran had chronic disability as to resolve the claim, however.  This is particularly so given the statement of "no sequelae" upon treatment regimen.  A rectal exam at time of retirement physical was normal, for evaluation of the rectum and prostate regions.

The Veteran underwent VA general medical examination in March 2009 indicating the Veteran's report that the condition had existed 40 years.  There was reported itching, pain and swelling.  He stated he had hemorrhoids which recurred occasionally.  There were no hemorrhoids detected on physical examination.  There was no evidence otherwise of ulceration, fissures, reduction of lumen, bleeding, or other relevant symptoms.  The examiner concluded there was no diagnosis of hemorrhoids made, because there was no pathology to render a diagnosis.

Subsequent January 2013 VA examination was completed.  The Veteran denied problems with hemorrhoids at the time.  He indicated having first noticed problem of hemorrhoids in service in 1976, took Preparation H, and the symptoms resolved over the next several months.  There was slight rectal irritation and slight bleeding.  He stated he never saw a medical provider to diagnose the condition.  Objectively on VA examination, the actual physical evaluation was normal; no external hemorrhoids, anal fissures or other abnormalities.  The VA examiner then concluded that the claimed condition of hemorrhoids was less likely than not incurred in service, the stated rationale being as follows:
The Veteran had distinct symptoms of a prolapse of tissue from the rectum, but this condition was never diagnosed and resolved without recurrence.            He has no symptomatic condition at the present time that is similar to this episode.  A colonoscopy in 2009 diagnosed internal hemorrhoids, however, an earlier colon exam (flexible sigmoidoscopy) dated April 23, 2004             (VA records) did not show any evidence of hemorrhoids.  Conditions other than hemorrhoids may have produced the symptoms the Veteran experienced in 1976 such as rectal prolapse, which may resolve without recurrence and be unrelated to internal hemorrhoids.  

Due to the absence of current subjective or objective findings of any rectal condition similar to the one which caused the symptoms he experienced during his military service, and the absence of hemorrhoids in the colon exam done in 2004, it is unlikely that the internal hemorrhoids noted in 2009 were incurred or caused by the complaints of "self-treated hemorrhoids"              in the STRs separation exam.  Of note, that separation physical also noted a normal rectal exam.  

Based on the foregoing, the medical evidence weighs against this matter.  Essentially, the Veteran was symptom free on 2013 VA examination and did not have hemorrhoids.  He also reported not having had the condition then.  On the 2009 examination, he did report having hemorrhoids, if not objectively found.  Moreover, there were no signs or symptoms indicating, and consistent with, history of condition claimed, even assuming that actual hemorrhoidal condition may have waxed and waned.         

This for lack of current disability is inconsistent with service connection.                 See generally, Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.").  See also, Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See, too, Brammer v. Derwinski,                            3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  It follows, without present disability, there is no basis to establish the claim for service connection. 

Apart from the foregoing, the Board notes that the Veteran may have had the condition more remotely, back in the year 2009.  VA law factors into determination of current disability that which manifested before the actual claim was filed.  See generally, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  See too, Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of disability preceding the date of claim should also be considered with regard to its probative value towards whether a disability existed at the date of filing of the claim).          


However, the condition was not diagnosed before or after that date, and even if the existence of internal hemorrhoids is assumed, the VA examiner still set forth a reasonable explanation for why there was no causal nexus relationship back to service, this taking into account the general lack of symptomatology for several decades in documented medical history, including lack of objective finding of hemorrhoids in colonoscopy study undergone in 2004.  The absence of medical records of a diagnosis or treatment for many years after service is also a factor the Board itself may consider as probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

No current disability is described on VA examination, and a single episode in 2009 is not linked to service.  Therefore, the preponderance of evidence is against the claim, and it must be denied.  Although the Veteran has asserted continuous symptoms since service, the medical evidence contradicts that and the Board places more weight on the medical reports because of their objectivity.

B. Bilateral Elbow Disability

The Board must deny the bilateral elbow claim for lack of current disability.

During the January 2016 VA Compensation and Pension examination the Veteran reported bilateral elbow pain for several years.  There had been no treatment.  He did not report flare-ups due to the elbow condition, or significant functional loss.  Range of motion was normal throughout in both elbows, including with regard to repetitive use over time.  No assistive devices were required.  The Veteran on x-ray evaluation had not been shown to have degenerative arthritis.  There was no limitation on ability to complete any occupational tasks.    The examiner noted that there was no diagnosis for the elbow and there is no medical evidence of a diagnosis.  The Veteran has not indicated that there was a diabrosis other than pain.

Having considered the above, there is found lack of current disability in this case.  The Veteran is fully competent to describe symptoms of a condition, pending medical clarification.  See also, Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Here, however, examination has not yielded a tangible disability.  To this effect, it has been held that pain or discomfort in and of itself is not recognized as disabling for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As previously indicated, the first foundational requirement of establish service connection is evidence of a current disability.  Without this, moreover, there is no basis to inquire still further, that is, whether a claimed condition originated from active duty service or was otherwise caused by service.  In the absence of a current disability, there can be no valid claim.

Accordingly, for lack of a current disability, the bilateral elbow claim must be denied.  


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for a bilateral elbow disability is denied.



REMAND

The Board is remanding the issue of increased rating for low back disability, this to ensure the Veteran has proper notice of the claim under appellate review.  

The Veteran was adjudicated service-connected by the Regional Office many years ago for "left radiculopathy L3-4," with noncompensable evaluation effective October 1, 1978.  The condition was rated under Diagnostic Code 5293, then applicable to Intervertebral Disc Syndrome.  Arguably, then the condition was both orthopedic and neurological in nature and extent.  Yet, subsequent to the Veteran filing claim for increased rating August 2008, characterization of what the precise service-connected condition differs in characterization -- at one point indicated as orthopedic (see April 2009 RO rating decision, applying rating criteria based on limitation of motion of the thoracolumbar spine); and then more recently regarded again as entirely neurological impairment (see November 2014 Supplemental Statement of the Case SSOC, issued by Regional Office).     

The September 2015 RO rating decision independently granted service connection for radiculopathy of the right and left sides.   

The most recent March 2016 SSOC issued by the RO, denoted the claim for increased evaluation, for left radiculopathy L3-4, as entirely neurological in nature.  

Arguably, there is a notice problem here.  This is given primarily the recent SSOC as contrary to earlier pronouncements.  Ultimately, and to afford the Veteran best opportunity for full compensation, the Board finds the claim on appeal pertaining to low back disability to comprise both orthopedic and neurological impairment.            This takes into consideration how the rating decision on appeal characterized the claim. 

So the claim requires another, more definitive SSOC.  Re-examination will also provide findings corresponding to recent precedent on musculoskeletal examinations.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (discussing parameters of VA musculoskeletal Compensation and Pension examinations, with respect to literal requirements articulated in 38 C.F.R. § 4.59).   

Neurological impairment, including due to radiculopathy, remains inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all VA treatment records for the Veteran dated from  November 2015 to the present.

2. Then schedule the Veteran for VA examination to determine the severity of his service-connected lumbar spine disorder.  The claims file must be provided to the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.

The VA examiner is requested to indicate all present symptoms and manifestations from the Veteran's service-connected back disability.  The examiner should report complete range of motion findings for the thoracolumbar spine.  Range of motion measurement must be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate). Additionally, the examiner must document all functional loss of the thoracolumbar spine, including due to pain on use, weakness, repetitive motion, flare-ups, fatigue, and incoordination.  Any functional loss must be documented in terms of additional lost degrees of range of motion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, the examiner should discuss the severity of associated neurological impairment, aside from any orthopedic impairment shown -- including, but not limited to his service-connected radiculopathy, right and left lower extremities (sciatic, and external cutaneous nerves).  The examiner is requested to describe sciatic radiculopathy and any other distinguishable form of radiculopathy, in terms of severity (mild, moderate, moderately severe, etc.).  

If the Veteran does have Intervertebral Disc Syndrome (IVDS) as part of his service-connected disability, the examiner should describe the frequency and severity of it and indicate whether there have been incapacitating episodes (i.e., physician prescribed bed-rest).  

The examiner should provide a complete rationale for all opinions provided.

3. Thereafter, readjudicate the claim remaining on appeal for increased rating for low back disability (including orthopedic and neurological impairment) given all additional evidence received.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


